Exhibit 10.19

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE

TEXAS CAPITAL BANCSHARES, INC.

2010 LONG-TERM INCENTIVE PLAN

1. Award of Restricted Stock Units. Pursuant to the Texas Capital Bancshares,
Inc. 2010 Long-Term Incentive Plan (the “Plan”) for key employees and
contractors of Texas Capital Bancshares, Inc., a Delaware corporation (the
“Company”) and its Subsidiaries,

[            ]

(the “Participant”)

has been granted an Award under the Plan for [            ] Restricted Stock
Units (the “Awarded Units”) which may be converted into the number of shares of
Common Stock of the Company equal to the number of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Restricted Stock Unit
Award Agreement (this “Agreement”). The Date of Grant of this Restricted Stock
Unit Award is                     , 20    . Each Awarded Unit shall be a
notional share of Common Stock, with the value of each Awarded Unit being equal
to the Fair Market Value of a share of Common Stock at any time.

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent inconsistent with
the provisions of this Agreement. The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan.
This Agreement is subject to any rules promulgated pursuant to the Plan by the
Board or the Administrator and communicated to the Participant in writing.

3. Vesting; Forfeiture. Awarded Units which have become vested pursuant to the
terms of this Section 3 are collectively referred to herein as “Vested RSUs.”
All other Awarded Units are collectively referred to herein as “Unvested RSUs.”

a. The Awarded Units will become vested in accordance with the Schedule set
forth below, if, as of the anniversary date(s) specified in the Schedule, the
Participant is employed by (or if the Participant is a Contractor or Outside
Director, is providing services to) the Company or its Subsidiaries on each such
anniversary:

 

Date

   Cumulative Percentage of Awarded Units
Vested on Such Date   

Except as otherwise provided herein, the above vesting schedule shall cease and
no Unvested RSUs shall vest after the Participant’s Termination of Service.

Within two and a half (2 1⁄2) months following the close of the calendar year in
which the Awarded Units vest in accordance with the Schedule set forth in this
Section 3.a. (or, if earlier, in accordance with Section 3.b., Section 3.c., or
Section 3.d. below), the Company shall convert the



--------------------------------------------------------------------------------

Vested RSUs into the number of whole shares of Common Stock equal to the number
of Vested RSUs, subject to the provisions of the Plan and this Agreement and
shall distribute such shares of Common Stock. Notwithstanding anything to the
contrary contained herein, in the event any distribution made on account of the
Participant’s Termination of Service as provided in Section 3.b. below is deemed
to be subject to (and not otherwise exempt from) the requirements of
Section 409A of the Code and the Participant is deemed a “key employee” (as
defined by Section 416(i) of the Code, disregarding Section 416(i)(5) of the
Code), then the Participant shall not be entitled to any such distributions that
are subject to Section 409A of the Code until the first day of the seventh month
following his or her Termination of Service. From and after the date of receipt
of such shares, the Participant or the Participant’s estate, personal
representative or beneficiary, as the case may be, shall have full rights of
transfer or resale with respect to such stock subject to applicable state and
federal regulations.

b. Notwithstanding the foregoing, if the Participant’s employment with the
Company or any of its Subsidiaries terminates by reason of the Participant’s
death or Total and Permanent Disability, all Unvested RSUs shall immediately
become Vested RSUs upon such termination.

c. Except as otherwise provided by this Section 3.c. and Section 3.b. and
Section 3.d. hereof, upon the Participant’s Termination of Service for any
reason whatsoever, and effective as of 5 p.m. on the Participant’s Termination
of Service, the Participant shall be deemed to have forfeited all of the
Participant’s Unvested RSUs. Notwithstanding any provision contained herein to
the contrary, if a Participant is terminated without Cause (as defined in
Section 3.e. below) or terminates his or her employment for Good Reason (as
defined in Section 3.f. below) within the ninety (90) day period immediately
preceding the occurrence of a Change in Control, then immediately upon the
Change in Control, any previously forfeited Unvested RSUs shall be reinstated
and become Vested RSUs.

d. Notwithstanding the foregoing, in the event that a Change in Control occurs,
then upon the effective date of such Change in Control, (i) fifty percent
(50%) of the Unvested RSUs shall thereupon immediately become fully vested and
(ii) the remaining fifty percent (50%) of the Unvested RSUs shall vest in
accordance with the schedule set forth Section 3.a. hereof or, if earlier, on
the date that is two (2) years following the effective date of the Change in
Control. Notwithstanding the foregoing, in the event that the Participant is
terminated without Cause (as defined in Section 3.e. below) or the Participant
terminates his or her service for Good Reason (as defined in Section 3.f. below)
at any time following the occurrence of a Change in Control, all Unvested RSUs
shall immediately become Vested RSUs upon such termination.

e. For purposes hereof, “Cause” shall have the meaning set forth in the
Participant’s employment agreement with the Company, or, if the employment
agreement does not contain a definition of “cause” or the Participant has not
entered into an employment agreement with the Company, shall mean:

(i) misappropriation of funds or property, fraud or dishonesty within the course
of providing services to the Company which evidences a want of integrity or
breach of trust;

(ii) indictment for a misdemeanor that has caused or may be reasonably expected
to cause material injury to the Company, any of its Subsidiaries, any of its
affiliates or any of their interests, or indictment for a felony;

 

2



--------------------------------------------------------------------------------

(iii) any willful or negligent action, inaction, or inattention to duties of the
Participant within the course of providing services to the Company that causes
the Company material harm or damages (as determined in the sole and absolute
discretion of the Company);

(iv) misappropriation of any corporate opportunity or otherwise obtaining
personal profit from any transaction which is adverse to the interests of the
Company or to the benefits of which the Company is entitled;

(v) inexcusable or repeated failure by the Participant to follow applicable
Company policies and procedures;

(vi) conduct of the Participant which is materially detrimental to the Company
(as determined in the sole and absolute discretion of the Company); or

(vii) any material violation of the terms of the Participant’s employment
agreement (or, if Participant is a Contractor, of the Participant’s consulting
or contractor agreement), if any.

f. For purposes hereof, “Good Reason” shall have the meaning set forth in the
Participant’s employment agreement with the Company, or, if the employment
agreement does not contain a definition of “good reason” or the Participant has
not entered into an employment agreement with the Company, shall mean:

(i) Without his express written consent, the assignment of the Participant to a
position constituting a material demotion, or loss of compensation or job duties
by comparison to his position with the Company on the date of this Agreement;
provided, however, that changes, as opposed to a loss, in the Participant’s job
duties or changes to reporting relationships, at the Company’s or Board of
Directors’ discretion, and without a material loss in the Participant’s
compensation, will not constitute “Good Reason” under this Agreement;

(ii) The change of the location where the Participant performs the majority of
the Participant’s job duties at the time the Participant executes this Agreement
(“Base Location”) to a location that is more than fifty (50) miles from the Base
Location, without the Participant’s written consent;

(iii) A reduction by the Company in the Participant’s base salary as in effect
on the date of this Agreement, unless the reduction is a proportionate reduction
of the compensation of the Participant and all other senior officers of the
Company as a part of a company-wide effort to enhance the Company’s financial
condition; or

(iv) After the occurrence of a Change in Control, a significant adverse change
in the nature or scope of the authorities, powers, functions, responsibilities,
or duties attached to the position(s) with the Company which the Participant
held immediately before the Change in Control, or a material reduction in total
compensation, including incentive compensation, stock-based compensation and
benefits received from the Company compared to the total compensation and
benefits to which the Participant was entitled immediately before the Change in
Control.

 

3



--------------------------------------------------------------------------------

4. Who May Receive Converted Vested RSUs. During the lifetime of the
Participant, the Common Stock received upon conversion of Vested RSUs may only
be received by the Participant or his or her legal representative. If the
Participant dies prior to the date his or her Vested RSUs are converted into
shares of Common Stock as described in Section 3 above, the Common Stock
relating to such converted Vested RSUs may be received by any individual who is
entitled to receive the property of the Participant pursuant to the applicable
laws of descent and distribution.

5. No Fractional Shares. Vested RSUs may be converted only with respect to full
shares, and no fractional share of stock shall be issued.

6. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to any shares covered by this Agreement until the issuance of a
certificate or certificates to the Participant for the Awarded Units. The
Awarded Units shall be subject to the terms and conditions of this Agreement
regarding such shares. Except as otherwise provided in Section 7 hereof, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

7. Adjustment of Number of Awarded Units and Related Matters. The number of
Awarded Units shall be subject to adjustment in accordance with Articles 11—13
of the Plan.

8. Execution of Documents. The Participant, by his or her execution of this
Agreement, hereby agrees to execute any documents requested by the Company in
connection with the conversion of the Awarded Units into shares of Common Stock
pursuant to this Agreement.

9. Prospectus. A prospectus covering the shares of Common Stock offered pursuant
to the Plan and registered under the Securities Act of 1933, as amended (the
“Securities Act”), has been prepared by the Company (the “Prospectus”). The
Prospectus summarizes and describes the material provisions of the Plan. An
electronic copy of the Prospectus, the Plan and any other documents required to
be delivered do the Participant under the Securities Act or the rules and
regulations promulgated thereunder (the “Plan Documents”) are available via HR
Online at https://home.eease.com. Physical copies of the Plan Documents are
available upon written request. By acceptance of this Award and execution of
this Agreement, the Participant acknowledges and agrees that a copy of the
Prospectus and the other Plan Documents have been made available and delivered
to him. The Participant represents that he or she is familiar with the terms and
provisions of the Prospectus and the other Plan Documents, and hereby accepts
the Awarded Units subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

10. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by any breach of any provision of
this Agreement, and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party in
its sole discretion may apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.

11. The Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Company will not be obligated to
issue any shares to the Participant

 

4



--------------------------------------------------------------------------------

hereunder, if the issuance of such shares shall constitute a violation by the
Company of any provision of any law or regulation of any governmental authority.
Any determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules, and regulations.

12. Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under applicable federal and state securities laws, by
his execution hereof, the Participant represents and warrants to the Company
that all Common Stock which may be purchased hereunder will be acquired by the
Participant for investment purposes for his own account and not with any intent
for resale or distribution in violation of federal or state securities laws.
Unless the Common Stock is issued to him in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Common Stock shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Participant
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.

13. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

14. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor or Outside Director, or interfere with or restrict in any way the
right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor or Outside Director at any time.

15. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

16. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

17. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

 

5



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

19. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

20. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.

21. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

22. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

23. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

 

       Texas Capital Bancshares, Inc.

       2000 McKinney Avenue, Suite 700

       Dallas, Texas 75201

       Attn: Human Resources

       Facsimile: 214-932-6699

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

24. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, including, without limitation, any possible tax consequences of this
Agreement in connection with Section 409A of the Code. Unless the Company
otherwise consents in writing to an alternative withholding method, the Company,
or if applicable, any Subsidiary (for purposes of this Section 24, the term
“Company” shall be deemed to include any applicable Subsidiary) shall withhold
the number of shares to be delivered upon the conversion of the Vested RSUs with
an aggregate Fair Market Value that equals (but does not exceed) the amount of
any Federal, state, local, or other taxes required by law to be withheld in
connection with this Award. The Company, in its sole discretion and prior to the
date of conversion, may also permit the Participant receiving shares of Common
Stock upon conversion of Vested RSUs to pay the Company the

 

6



--------------------------------------------------------------------------------

amount of any taxes that the Company is required to withhold in connection with
the Participant’s income arising with respect to this Award. Such payments shall
be required to be made prior to the delivery of any certificate representing
shares of Common Stock. Such payment, if the Company, in its sole discretion, so
consents in writing, may be made (i) by the delivery of cash to the Company in
an amount that equals or exceeds the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising the Participant to the Company of shares
of Common Stock other than (A) Restricted Stock or (B) Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of exercise, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds the required tax withholding payment; or (iii) any
combination of (i) or (ii). The Company also may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Award
Agreement to be executed by its duly authorized officer, and the Participant, to
evidence his or her consent and approval of all the terms hereof, has duly
executed this Restricted Stock Unit Award Agreement, as of the date first
written above.

 

COMPANY   PARTICIPANT   TEXAS CAPITAL BANCSHARES, INC.      

 

By:   Printed Name:  

 

Its:         Chief Executive Officer  

Address:

 

 

 

 

 

8